NO. 12-08-00254-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CHRISTOPHER BEAN,                                 §   APPEAL FROM THE THIRD
APPELLANT

V.                                                §   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                          §   ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of the
offense of aggravated assault with a deadly weapon, and punishment was imposed in open court on
April 9, 2008. Consequently, Appellant’s notice of appeal was due on May 9, 2008. See TEX . R.
APP. P. 26.2(a)(2). However, Appellant filed his notice of appeal on June 9, 2008. Thus,
Appellant’s notice of appeal is untimely, which leaves us without jurisdiction over the appeal.
       On June 12, 2008, this court notified Appellant that the information received in this appeal
does not show the jurisdiction of this court in that the notice of appeal is untimely and there was no
timely motion for an extension of time to file the notice of appeal as permitted by Texas Rule of
Appellate Procedure 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before June 23, 2008, the information was amended to show this court's jurisdiction.
Appellant responded to the court's June 12, 2008 notice, but did not satisfy its concerns about its
jurisdiction. Furthermore, this court has no authority to allow the late filing of a notice of appeal
except as provided by Rule 26.3. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)
(per curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). Consequently, this
appeal is dismissed for want of jurisdiction.
Opinion delivered June 25, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2